Title: From George Washington to Brigadier General James Clinton, 17 October 1778
From: Washington, George
To: Clinton, James


          
            Sir,
            [Fredericksburg, 17 October 1778]
          
          I have determined to send Col. Van Schaicks regiment to Fort Schuyler to relieve Col. Ganseworth. You will signify this to Col. Van Schaick that he may be preparing for it—So soon as the cloathing, expected in camp, arrives, he shall have an order for a competent supply and will then proceed. He can mention the matter to Col. Hay, 
            
            
            
            who will be looking forward to a provision of vessels to convey the regiment to Albany.
          It is also my intention to send Col. Cortlandt on an expedition to the Frontier His regiment will proceed immediately to Poughkepsie; and he himself will go on before to consult Governor Clinton—I have written to him on the subject. I am Sir Your most Obed. servant.
        